Citation Nr: 1614664	
Decision Date: 04/11/16    Archive Date: 04/26/16

DOCKET NO.  14-20 688A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Office of General Counsel



THE ISSUE

Whether payment of attorney's fees from past due benefits at the 20 percent rate in the calculated amount of $21,584.40 is reasonable.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel

INTRODUCTION

The Veteran served on active duty from January 1967 to January 1970.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2013 decision by the Department of Veterans Affairs (VA) Office of General Counsel, which determined that payment of attorney's fees at the 20 percent rate of past-due benefits was reasonable.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the parties if further action is required.


REMAND

In his June 2014 substantive appeal, the Veteran indicated that he wanted a hearing before the Board at his Regional Office (RO), i.e., a travel Board hearing.  To date, a hearing has not been scheduled.  Therefore, the Board finds that the case must be remanded.  

Accordingly, the case is REMANDED for the following action:

The AOJ should schedule the Veteran for a hearing before the Board in accordance with his request.  

The Veteran and the other contesting claimant should be notified in writing of the date, time, and location of the hearing before the Board.  After the hearing is conducted, or if the Veteran withdraws the hearing request or fails to report for the scheduled hearing, the claims file should be returned to the Board in accordance with appellate procedures.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




